Dissenting Opinion by
Me. Justice Cohen:
I disagree with the court below and the majority of this Court with respect to the application of the doctrine of forum non conveniens to the facts of this case.
We have held on several occasions that since the plaintiff has the traditional choice of selecting the place of suit, this choice should not and will not be disturbed except for “weighty reasons.” Walker v. Ohio River Co., 416 Pa. 149, 205 A. 2d 43 (1964); Plum v. Tampax, Inc., 399 Pa. 553, 160 A. 2d 549 (1960). No such reasons exist here which would require the dismissal of plaintiff’s cause of action.
The majority opinion erroneously relies upon the case of Plum v. Tampax, Inc., supra, in support of the invocation of the doctrine of forum non conveniens. A careful analysis of the underlying facts in Plum clearly reveals vast factual differences from the instant situation. There we were concerned with a problem involving a possible interference with the internal affairs of a foreign corporation and our Court quite properly held that plaintiff’s cause of action should be dismissed on the basis of forum non conveniens. However, since the factual pattern in Plum is admittedly strikingly dissimilar to the present case, the majority’s reliance thereon is completely unwarranted.
*246Moreover, the majority opinion, in the guise of strict adherence to the doctrine of stare decisis, sub silentio, overrules our unanimous decision in Walker v. Ohio River Go., supra. The majority seeks to distinguish Walker from the instant case on the basis that the “facts and circumstances differ substantially” thus necessitating the application of forum non conveniens in this case but not in Walker. On the contrary, Walker presented a factual pattern which in my view is exactly identical to the present actions. In both cases the plaintiffs were nonresidents of Pennsylvania, the cause of action arose outside of Pennsylvania, the witnesses were outside of Pennsylvania, although in neighboring states, and the plaintiffs for all practical purposes were not hospitalized in Pennsylvania. In Walker we held that resort to the doctrine of forum non conveniens by the court below was an abuse of discretion necessitating reversal of the court’s dismissal of plaintiff’s cause of action. I find no justification for departing from the principle enunciated in that decision and since the majority fails to supply one, I am compelled to disagree with the resolution of the case.
When two cases, factually identical, are permitted to stand side by side with different legal consequences, it is certainly a sad day for the Bench, the Bar and more importantly—the Law.
I dissent.